Citation Nr: 1703559	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-26 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to June 1977, and from July 1980 to June 1984. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision.  The Veteran filed a notice of disagreement (NOD) in August 2011. A statement of the case (SOC) was issued in July 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In his substantive appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  Subsequently, however, the Veteran, through his representative, withdrew the request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2016).

As regards characterization of the appeal, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the  Board has characterized the appeal as now encompassing both matters set forth on the title page.

As regards the matter of representation, the Board notes that the Veteran was previously represented by the North Carolina Department of Veterans Affairs.  However, in August 2011, the Veteran appointed The American Legion as his representative, as reflected in a VA Form 21-22a, Appointment of Veteran's Service Organization as Claimant's Representative, executed and filed in August 2011.  The Board recognizes the change in representation.

This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems. 

Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

The Board's decision addressing the petition to reopen the claim for service connection for PTSD is set forth below.  The reopened claim for service connection for PTSD is addressed in the remand following the order; that matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In an August 1998 rating decision, the RO, inter alia, denied  the Veteran's claim for service connection for PTSD.  Although the Veteran timely filed an NOD, the Veteran did not perfect an appeal with a timely-filed substantive appeal after issuance of a March 2000 SOC (which reflects consideration of additional evidence and argument).  
3.  Additional evidence received since the August 1998 rating decision (and the March 2000 SOC issued in furtherance of the Veteran's unperfected appeal of that decision) includes evidence that is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

 1. The August 1998 decision in which the RO denied service connection for PTSD is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2016).

 2. As evidence received since the August 1998 RO decision is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to reopen, the Board finds that all notification and development action needed to render a fair decision on that aspect of the appeal has been accomplished.

At the time of the prior denial and currently, service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f).

In this case, the Veteran's claim for service connection for PTSD was previously denied by the RO in August 1997 and August 1998 rating decisions.  The evidence of record at the time primarily consisted of the Veteran's service treatment records, VA treatment records (referencing PTSD) and the report of VA examinations dated in May 1997 and April 1998, reflecting the examiners' opinions that the Veteran did not meet criteria for a diagnosis of PTSD under the DSM-IV (American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition).  In its decision, the RO noted that the Veteran's claimed  stressor event could not be verified.  

In September 1998, VA received the Veteran's NOD and request for de novo review.  In March 2000, the RO issued an SOC that reflects consideration of all new argument and evidence submitted by the Veteran.  The claim for PTSD remained denied and a substantive appeal was not received within 60 days; hence, the appeal was not perfected.  .

  As such, the RO's August 1998 decision is final as to the evidence of  record at that time (and, at the time of the March 2000 SOC issued in furtherance of the unperfected appeal of that denial), and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  See also 38 U.S.C.A. § 4005 (2014); 38 C.F.R. §§ 19.118, 19.153 (2016).

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In this case, the Veteran sought to reopen his claim for service connection in June 2010.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a)  defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  .  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since the August 1998 rating decision and the March 2000 SOC issued in furtherance of the Veteran's unperfected appeal of that decision includes October 2010 statements of the Veteran regarding further details on the in-service stressors events related to his claim.  In these statements, the Veteran described two additional stressor events that were not considered in connection with the prior PTSD claim. 

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for PTSD.  The evidence is "new" in that it was not before agency decision makers at the time of the August 1998 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether there Veteran experienced an in-service stressor event to support a diagnosis of PTSD.  Moreover, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD (i.e., whether there is credible evidence of an in-service stressor), and, considered liberally (and, in light of a more recent regulatory change relaxing, in certain circumstances, the requirements for establishing the occurrence of an in-service stressor (discussed below)),  raises a reasonable possibility of substantiating the claim.  See , e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010) .

As such, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material to reopen the previously denied claim for service connection for PTSD has been received, to this limited extent only, the claim is granted.  


REMAND

The Board's review of the claims file reveals that further AOJ action on the reopened claim is warranted.

In establishing a valid diagnosis of PTSD, VA has adapted the nomenclature of the DSM.  See 38 C.F.R. § 4.125.  The DSM-5 recently replaced the DSM-IV.  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5. The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014. Since the Veteran's claim was not certified to the Board until June 2015, the DSM-5 is applicable.

The Board further notes that the evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304 (f): Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395   (1996); see also 38 U.S.C.A. 1154 (b) (West 2014).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843  (July 13, 2010), and 75 Fed. Reg. 41092  (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).

Most recently, the Veteran underwent VA PTSD examination in May 2011.  Based on DSM-IV criteria, the examiner concluded that the Veteran does not meet have a current diagnosis of PTSD.  The examiner stated that the claimed in-service stressors-to include treating patients aboard his ship following the bombing of the Marine barracks in Beirut, Lebanon, in 1983-were not sufficient to support a diagnosis of PTSD.  

However, given the above-cited changes in both the diagnostic criteria, and, under certain circumstances, the requirements for establishing the occurrence of an in-service stressor, the Board finds that further examination and opinion-based on full consideration of the Veteran's documented history and assertions, the revised diagnostic criteria and regulatory amendment,  and supported by complete, clearly-stated rationale-would be helpful in resolving  the Veteran's claim.   See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed above, the examiner must consider whether the Veteran has a diagnosis of PTSD  in accordance with the criteria of the DSM-5.

The Veteran is hereby notified that failure to report to the  scheduled examination, without good cause, may well result in denial of the reopened claim for service connection.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the  scheduled examination, the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility. 

Prior to arranging for the Veteran to undergo further examination,  to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records. 

As for VA records, the claims file includes VA treatment records from the Salisbury VA Medical Center (VAMC), dated through July 2010, and from the Greensboro Vet Center dated through December 1997; however, more recent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment of the Veteran from Salisbury VAMC (since July 2010), and Greensboro Vet Center (since December 1997), following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining  claims on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran  from Salisbury VAMC (dated since July 2010), and Greensboro Vet Center (dated since December 1997) Follow the procedures of 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual and the examination report should include discussion of the Veteran's documented history and lay assertions. 

All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should clearly indicate whether the Veteran meets the diagnostic criteria for PTSD under the DSM-5

If a diagnosis of PTSD is deemed appropriate, the examiner must fully explain how the DSM-5 diagnostic criteria are met, to include clearly identifying the stressor(s) underlying the diagnosis (specifically indicating whether such stressor(s) is/are associated with hostile military and/or terrorist activity), and commenting upon the link, if any, between the stressor(s) and the Veteran's symptoms. 

If a diagnosis of PTSD is deemed not appropriate, the examiner must clearly explain which DSM-5 diagnostic criteria are not met, and why.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence, as well as all lay evidence-to  include the Veteran's competent assertions as to in-service experiences, and as to the nature, onset, and continuity of symptoms. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for PTSD.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim  in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA  file(s) since the last adjudication), and legal authority.

8.  If the claim is denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


